IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                          ________________

                            No. 99-31424
                         (Summary Calendar)
                          ________________

SANDRA PREJEAN,

                                                Plaintiff-Appellant,

versus

GELCO CORP., ET AL.,

                                                         Defendants;

NATIONAL UNION FIRE INSURANCE COMPANY
OF LOUISIANA; SPERRY SUN DIVISION OF
DRESSER INDUSTRIES INC.,

                                                Defendants-Appellees.

                       ______________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                            (98-CV-2097)
                      ______________________
                           June 14, 2000

Before POLITZ, WIENER, and DENNIS, Circuit Judges:

PER CURIAM*

     This is a Louisiana tort suit.   Jurisdiction in the district

court was based on diversity of citizenship.      28 U.S.C. § 1332.

Plaintiff-Appellant Sandra Prejean was involved in a car crash with

an employee of Defendant-Appellee Dresser Industries, Inc.     After



     *
      Pursuant to 5th Cir. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
a bench trial, the district court determined that Prejean failed to

establish negligence on the part of the defendant’s employee, and

therefore held in favor of the defendants.      The district court

based its determination on the credibility of the witnesses.

Specifically, the court found Prejean’s account of the accident to

be without credibility and the defendant’s employee’s testimony to

be forthright and credible.

     “Findings of fact . . . shall not be set aside unless clearly

erroneous, and due regard shall be given to the opportunity of the

trial court to judge of the credibility of the witnesses.”    Fed. R.

Civ. P. 52(a).   As we have repeatedly held, “the burden of showing

that the findings of a district court are clearly erroneous is

heavier if credibility of witnesses is a factor in the district

court's determination. . . .    A trial court's decision to credit

the testimony of one, two, or more witnesses, each of whom has told

a coherent, facially-plausible story that is not contradicted by

extrinsic evidence, and can virtually never be clear error.”

Theriot v. Parrish of Jefferson, 185 F.3d 477, 490 (5th Cir. 1999)

(internal citation omitted). Prejean’s argument on appeal fails to

surmount this high threshold.   Moreover, the trial court not only

found one party believable and the other not, it noted that the

unbelievable party’s testimony was contradicted by the extrinsic

evidence and the believable party’s testimony was supported by such

evidence.    These   circumstances,   coupled   with   the   constant

jurisprudence of this Court on the appellate review of a trial

                                 2
court’s credibility calls, make this appeal frivolous and thus

subject to dismissal.

DISMISSED AS FRIVOLOUS.




                              3